           Case 1:20-cv-05770-JMF Document 31 Filed 07/31/20 Page 1 of 3




July 31, 2020

The Honorable Jesse M. Furman
Thurgood Marshall U.S. Courthouse
United States District Court for the Southern District of New York
40 Centre Street, Room 2202
New York, NY 10007

         RE:      Plaintiffs’ joint letter regarding intent to seek relief in State of New York, et al. v.
                  Trump, et al., 20-CV-5770 (JMF), and New York Immigration Coalition, et al. v.
                  Trump, et al., 20-CV-5781 (JMF).

Dear Judge Furman,

        Plaintiffs in these related cases write to advise the Court that because of the time
sensitivities 1 involved in this matter, Plaintiffs intend to file a motion seeking relief on certain of
their claims before the date of the initial pretrial conference that the Court has scheduled for
August 13.

         Plaintiffs are aware that per Rule 3(B) of the Court’s Individual Rules and Practices in
Civil Cases, the Court does not require pre-motion conferences except for discovery disputes.
The Court’s Order dated July 28, 2020, however, identifies a series of issues for discussion at the
initial pretrial conference, including issues that go to the timing for motions practice; whether
certain of Plaintiffs’ claims can be litigated on a separate, faster track than other claims; and the
most efficient means to present Plaintiffs’ claims for resolution by the Court. 20-CV-5770, ECF
No. 24. Mindful of the Court’s “inherent authority to manage [its] docket and courtroom[] with
a view toward the efficient and expedient resolution of cases,” Dietz v. Bouldin, 136 S. Ct. 1885,
1892-93 (2016), Plaintiffs advise the Court of their intent to move for relief on or before August
10 in the event the Court wishes to accelerate the initial pretrial conference to permit discussion
of scheduling and related matters.

        In addition, this Court’s Rule 3(C)(i) provides that absent good cause, the Court will not
ordinarily have summary judgment practice in non-jury cases. Plaintiffs believe good cause
exists for the Court to permit partial summary judgment practice because certain of Plaintiffs’
claims present legal questions that can be resolved on undisputed facts with no need for fact-
finding.




1
  The already-pressing nature of this matter is heightened by reports yesterday and today that the Census Bureau will
conclude field operations on September 30, 2020—a full month earlier than the prior October 31 deadline. Hansi Lo
Wang, Census Door Knocking Cut a Month Short Amid Pressure to Finish Count, NPR (July 30, 2020),
https://www.npr.org/2020/07/30/896656747/when-does-census-counting-end-bureau-sends-alarming-mixed-signals.
Plaintiffs in both actions have alleged that Defendants’ announcement of their decision to exclude undocumented
immigrants from the apportionment count will deter immigrants and their families from responding to the decennial
census. The Census Bureau’s apparent change to the deadline for concluding field operations truncates even further
the time for any ultimate remedy in these actions to be effective in abating that deterrent.


                                                         1
         Case 1:20-cv-05770-JMF Document 31 Filed 07/31/20 Page 2 of 3




        At the Court’s discretion, Plaintiffs are prepared to appear for an initial pretrial
conference on any date before August 13, and to submit a letter addressing the issues identified
in the Court’s July 28 Order by any new deadline the Court may set.

                                     Respectfully submitted,

                                     LETITIA JAMES
                                     Attorney General of the State of New York

                                     By: /s/ Matthew Colangelo
                                     Matthew Colangelo
                                     Elena Goldstein
                                     Fiona J. Kaye
                                     Office of the New York State Attorney General
                                     28 Liberty Street
                                     New York, NY 10005
                                     Phone: (212) 416-6057
                                     matthew.colangelo@ag.ny.gov

                                     Attorneys for the Plaintiffs in 20-CV-5770


 By: /s/ Dale Ho
 Dale Ho                                            John A. Freedman
 American Civil Liberties Union Foundation          Arnold & Porter Kaye Scholer LLP
 125 Broad St.                                      601 Massachusetts Avenue, N.W.
 New York, NY 10004                                 Washington, DC 20001-3743
 (212) 549-2693                                     (202) 942-5000
 dho@aclu.org                                       John.Freedman@arnoldporter.com

 Sarah Brannon*                                     Perry M. Grossman
 American Civil Liberties Union Foundation          New York Civil Liberties Union Foundation
 915 15th Street, NW                                125 Broad St.
 Washington, DC 20005-2313                          New York, NY 10004
 202-675-2337                                       (212) 607-3300 601
 sbrannon@aclu.org                                  pgrossman@nyclu.org
 * Not admitted in the District of Columbia;
 practice limited pursuant to D.C. App. R.
 49(c)(3).

 Andre Segura**
 ACLU Foundation of Texas, Inc.
 P.O. Box 8306
 Houston, TX 77288
 Telephone: (713) 942-9146
 Fax: (713) 942-8966
 asegura@aclutx.org


                                                2
         Case 1:20-cv-05770-JMF Document 31 Filed 07/31/20 Page 3 of 3




 **Motion for admission pro hac vice
 forthcoming

Attorneys for the Plaintiffs in 20-CV-5781


cc (by email):
Jeffrey Oestericher
Lara Eshkenazi
U.S. Attorney’s Office, Southern District of New York
86 Chambers Street, 3rd Floor
New York, NY 10007
Jeffrey.Oestericher@usdoj.gov
Lara.Eshkenazi@usdoj.gov

Attorneys for the Defendants




                                              3
